Citation Nr: 1211063	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinus disability.  

2.  Entitlement to service connection for eye disability.  

3.  Entitlement to service connection for infertility.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984 and from February 1988 to March 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision in which the RO denied the Veteran's claims.  The Veteran perfected a timely appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing has been reviewed and associated with the claims file.  In addition, after certification of the appeal, in October 2011, the Board received new evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

At the Veteran's September 2011 Board hearing, the issue of entitlement to a psychiatric disorder was raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for infertility and sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran has not been diagnosed with an eye disability.    


CONCLUSION OF LAW

The criteria for the establishment of service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 5103, 5103A (West 2002 & Supp. 2011)), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duty to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice is to be provided prior to the initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

In this appeal, a September 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  That letter informed him how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claims that VA has not sought.  The service treatment records, VA medical records, private medical records, and statements and testimony from the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue on appeal, and that VA has satisfied the duty to assist.  

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

III.  Analysis

The Veteran has alleged that he has developed an eye condition as a result of his military service.  Specifically, the Veteran has alleged that he has dry eyes because he does not blink enough and has stated that this condition is casually related to his military service because his drill sergeant told him not to blink during boot camp. 

Service treatment records show that the Veteran was seen in December 1980 and complained of pink eye.  He stated that upon awakening his right eye was crusted shut.  He also reported a discharge of puss.  The Veteran was assessed with conjunctivitis v. cold syndrome.  In October 1983 the Veteran complained of a foreign body to the right eye.  The eye was irrigated and the Veteran was assessed with foreign body right eye, resolved.  Upon discharge in August 1984 the Veteran's eyes were clinically evaluated as normal and no conditions or defects with respect to the eyes were noted.  

A November 2007 written statement from the Veteran's private doctor indicated the Veteran complained of and received medication for dry eyes while in military; however, since he had been treating the Veteran he has not had this complaint.  

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).  

In this case the Veteran was seen on two occasions during active duty with complaints with respect to his right eye.  However, those issues were acute and were resolved by the time the Veteran was examined in August 1984 and his eyes were clinically evaluated as normal.  Most importantly, there is no evidence that the Veteran currently suffers from an eye condition.  The Veteran's own private doctor indicated that the Veteran has not sought treatment for any eye condition.  

After considering all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no competent medical evidence which supports the Veteran's contention neither that he has an eye disability nor that any such eye disorder is related to his military service.  As the evidence of record does not indicate that the Veteran has a current eye disability, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disability is denied.  


REMAND

The Board has determined that further development of the Veteran's remaining claims is warranted.  With respect to the Veteran's claim for entitlement to service connection for infertility, the Veteran should be afforded a VA examination in order to determine the etiology of the disorder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In the instant claim there is evidence of a current disability as a September 2011 written statement from the Veteran's private doctor shows that he has been diagnosed with infertility.  In addition, service treatment records show that the Veteran was seen on numerous occasions during his active military service with complaints of urethra discharge and testicular pain and was variously diagnosed.  
Thus, under McLendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his infertility.  

With respect to the Veteran's claim for sinus difficulties the Board will defer adjudication of claim as the Veteran has alleged that this condition is secondary to his infertility.  

However, at the Veteran's September 2011 Board hearing, the Veteran testified that a VA doctor told him that his sexually transmitted disease caused his nose to grow crooked and block his airways which has resulted in a sinus condition.  Additionally, the Veteran stated that he had surgery on his deviated septum at the VA in 2005.  Those records have not been associated with the Veteran's claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  The Veteran should be asked to identify any and all VA facilities where he has received treatment and provide approximate dates of treatment.  

2.  The RO/AMC should obtain all outstanding records of evaluation and/or treatment of the Veteran, to specifically include records from the Veteran's 2005 sinus surgery.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  After completing the above development to the extent possible, the Veteran should be afforded a VA examination to determine the etiology of his reported infertility.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (including the April 2007 private treatment record and corresponding lab work from Dr. Claybrook), and assertions.  

The examiner should opine whether it is at least as likely as not that any current infertility is causally or etiologically related to the Veteran's military service to include whether it is a residual of his in-service complaints of urethra discharge, testicular pain, and provisional diagnosis of spermatocele.  

In rendering his or her opinion, the examiner should consider and discuss the Veteran's medical history during and since military service, as well as the September 2011 medical opinion from the Veteran's private doctor.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.   If the examiner is unable to render a conclusion because of speculation, he or she should indicate why this case is so outside the norm that a determination cannot be reached.

4.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


